DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 8,366,755. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to analogous apparatuses, comprising: a means for determining a circadian input corresponding to a spectral sensitivity of photoreceptor system for at least one circadian system; and a detector system adapted to measure input circadian intensity of a light source, wherein the circadian spectrum includes the wavelength range between 425nm - 505 nm. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Girerd, U.S. Patent No. 5,083,853, in view of Goldman, U.S. Patent No. 5,805,267.
Regarding claims 1 and 5, Girerd discloses a device and method for regulating/ suppressing melatonin secretion to treat various conditions/disorders of a patient, including treatment for Seasonal Affective Disorder (SAD) by regulating the circadian rhythm (see col. 4 lines 21-44; col. 5, lines 10-14; and col. 5 line 54 through col. 6, line 19), . Girerd describes various techniques for optically regulating (e.g., stimulating or suppressing) melatonin production. In one embodiment, Girerd teaches the use of visible light wavelengths including 448 nm, 476 nm, 509 nm, 542 nm, 574 nm, and 604 nm to determine the wavelength suitable for melatonin suppression of human patients (see col. 7, lines 7-26). He further teaches that the wavelength spectrum between 499 nm - 519 nm is the most effective for melatonin suppression of humans, wherein the wavelength at 509 nm produces the peak melatonin suppression (see col. 7, lines 23-26).
Girerd further teaches that the impact of the light exposure depends upon “the phase of the photoperiod, the irradiance, and also, individual light sensitivity.” However, although Girerd recognizes the importance of the light intensity, he does not specifically teach a photo-sensor for measuring the intensity/irradiance of the light.  Goldman discloses an alternative phototherapy system and method for regulating circadian rhythms using light in the wavelength range between 500 to 560 nm, and intensity of 12 to 900 uW/cm2 (see col. 3, lines 63-67). He further teaches a plurality of light sources 38 adapted to provide the stimulation/ treatment, a photo-sensor 36 adapted to measure optical parameters including spectral intensity, and control system coupled to the light source and the photo sensor and configured to control the intensity and duration of light delivered by the light sources (see Fig. 3; col. 2, lines 41-45; col. 4, lines 25-34; and claim 10). Hence, at the time of the applicant’s invention, it 
Regarding claim 2 and 6, the recited claims languages are directed to property of a natural body structure/function.
Regarding claims 3 and 7, Girerd teaches the circadian input is correlated with a depression of serum melatonin levels of the patient/mammal (see col. 7, lines 61-68).
Regarding claims 4 and 8, Girerd teaches, for circadian input, the wavelength spectrum between 499 nm - 519 nm is the most effective for melatonin suppression of humans, wherein the wavelength at 509 nm produces the peak melatonin suppression (see col. 7, lines 23-26).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the following references:
Keane, U.S. Patent No. 4,936,684, Keane discloses a spectrometer apparatus comprising a spectrometer adapted to measure various optical parameters including spectral intensity in the wavelength range between 425 nm to 505 nm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 30, 2021